Citation Nr: 0923979	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-40 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from February 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
PTSD.

The Veteran requested a hearing on his claim, and a hearing 
was provided in November 2006.  The transcript of this 
hearing has been associated with the claims file.
 
In April 2007, the Board issued a decision denying the 
veteran's claim.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2008, the Court issued a memorandum decision vacating the 
April 2007 Board decision, and remanding the matter for 
further development.  As discussed below, the Court remanded 
the matter for further evidentiary development under the 
Veterans Claims Assistance Act of 2000 (VCAA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD as a result of being 
sexually assaulted by a third class petty officer between 
June and August 1964 while serving in the Navy.  The Veteran 
identified the officer in his PTSD questionnaire response.  
In further support of his claim, the Veteran asserted that he 
heard through shipmates that the officer who assaulted him 
had been arrested after being caught in a sexual act with 
another young man.

In a January 2005 deferred rating decision, the RO found that 
"[i]t is unlikely we can obtain any potential criminal 
investigation reports from the Navy as they are destroyed 
after 25 years . . . ."  No further attempts were made to 
obtain any information regarding the alleged arrest of the 
officer who assaulted the Veteran.  The denial of the 
Veteran's claim was continued in a November 2005 Statement of 
the Case on the basis that there was no credible supporting 
evidence that the sexual assault occurred.  This decision was 
affirmed by an April 2007 Board decision.

The Veteran appealed the denial to the Court, arguing that VA 
erred by failing to obtain, or attempt to obtain, records 
regarding the petty officer's arrest or any investigation 
reports.  

In its November 2008 Memorandum Decision, the Court found VA 
had not fulfilled its duty to assist the Veteran under the 
VCAA.  VA had only attempted to obtain the petty officer's 
service records.  The record contained no request by VA "to 
the Navy for any criminal investigation/arrest records 
pertaining to the petty officer," and thus that it was 
unclear whether VA attempted to obtain any such records.  
VA's attempts to obtain the petty officer's service records 
did not satisfy VA's duty to assist, because "criminal 
investigation records are separate and distinct from service 
records."  Further, the Court found that VA's argument that 
it was under no obligation to obtain the records was 
insupportable.  The Court noted that for a PTSD claim based 
on an in-service personal assault, evidence from sources 
other than service records could corroborate the alleged 
stressor incident.  The Court ruled that the records 
identified by the Veteran, if in existence, are potentially 
relevant to his claim, and that the claim must be remanded 
for VA to attempt to obtain arrest and investigation records.

The Board notes that there are no medical treatment records 
available subsequent to the Veteran's December 2004 VA 
examination.  The RO should obtain current VA medical records 
for the Veteran.  The RO should contact the Veteran to 
determine whether he is receiving private psychiatric care.  
If the Veteran is receiving private care, the RO should have 
the Veteran sign appropriate releases and obtain treatment 
records from those providers.

Finally, the Veteran has submitted additional evidence in 
support of his claim without a waiver of RO jurisdiction.  
This additional evidence should be considered by the RO as it 
readjudicates the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  After reviewing the November 2008 
memorandum decision by the Court, as well 
as its own January 2005 deferred rating 
decision, the Ro should attempt to obtain 
all reports concerning the investigation 
and arrest of the third class petty 
officer.  The RO's attempt to obtain 
records should include, but not 
necessarily be limited to, reports from 
the Naval Criminal Investigative Unit and 
the local shore patrol unit, and morning 
reports from the officer's unit.  The 
Board notes that the spelling of the third 
class petty officer's name has been 
spelled two different ways in the record; 
the RO should refer to the Veteran's PTSD 
questionnaire response and the June 28, 
2004 progress note signed by physician's 
assistant F.J.P. for the two potential 
spellings of the officer's name.  

All attempts to procure the records should 
be documented in the file.  If the RO 
cannot obtain the records identified by 
the Veteran or the Court, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit these records for VA review.

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his disability 
since December 2004.  After the Veteran 
has signed the appropriate releases, any 
identified records of pertinent medical 
treatment should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit these records for VA 
review.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

